          Case 4:16-cv-07387-JSW Document 110 Filed 04/06/20 Page 1 of 3



 1   MICHAEL J. SMIKUN (Admitted Pro Hac Vice)
     CALLAGY LAW, P.C.
 2   Mack Cali Centre II
     650 From Road – Suite 565
 3   Paramus, New Jersey 07652
     Telephone: (201)261-1700
 4   Facsimile: (201)621-6236
     E-mail: msmikun@callagylaw.com
 5
     [Additional counsel listed on signature page.]
 6
     Attorneys for Plaintiffs
 7   PARKRIDGE LIMITED AND MABEL MAK

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10   PARKRIDGE LIMITED, a Hong Kong
     corporation, by Mabel Mak, and MABEL MAK,
11   an individual,
12                          Plaintiffs,               Case No. 4:16-cv-07387-JSW
13           v.                                       SECOND STIPULATION TO EXTEND
                                                      TIME TO RESPOND TO DEFENDANTS’
14   INDYZEN, INC., a California                      AND COUNTER-CLAIMANTS’ NOTICE
     corporation, and PRAVEEN NARRA                   OF MOTION AND MOTION FOR
15   KUMAR, an individual,                            ATTORNEY’S FEES
16                          Defendants.               Hon. Laurel Beeler
17

18   INDYZEN, INC., a California corporation,
19                          Counter-Plaintiffs,
20           v.
21   PARKRIDGE LIMITED, a Hong Kong
     corporation, by Mabel Mak, BOON
22   GLOBAL LIMITED, a Hong Kong
     company, F8 VIETNAM COMPANY
23   LIMITED, a Vietnam company,
     CALIFORNIA FITNESS & YOGA
24   CENTERS COMPANY LIMITED, a
     Vietnam company, and RANDY
25   DOBSON, an individual,
26                          Counter-Defendants.
27

28
                                                                           Case No. 4:16-cv-07387-JSW
     SECOND STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ AND COUNTER-CLAIMANT’S NOTICE
                              OF MOTION AND MOTION FOR ATTORNEY’S FEES
           Case 4:16-cv-07387-JSW Document 110 Filed 04/06/20 Page 2 of 3



 1          Plaintiffs’ respectfully submit the following Stipulation pursuant to Civil L.R. 6-2 in the above
 2   captioned case. Plaintiff’s respectfully request this Court to extend the deadline for Plaintiffs’

 3   Opposition to Defendants’ Motion for Attorneys Fees which is due April 7, 2020 to April 14, 2020.
            This is Plaintiffs’ second request to extend time and this extension will not impact the return
 4
     date for the pending motion, which is currently set for May 1, 2020. Plaintiffs have made an offer to
 5
     settle and resolve Defendants’ Motion for Attorneys Fees and Defendants have made a counter-
 6   proposal. The additional time is needed to allow the parties to continue their good faith discussions and
 7   will likely reduce litigation costs which can be directed toward resolution.
 8          Defendants stipulate to this extension.

 9

10   DATED: April 6, 2020                             CALLAGY LAW, P.C.
11

12                                                    By:
13                                                          MICHAEL J. SMIKUN

14
                                                      CONSTANCE J. YU (SBN 182704)
15                                                    PUTTERMAN | YU LLP
                                                      345 California Street, Suite 1160
16                                                    San Francisco, CA 94104-2626
                                                      Telephone: (415) 839-8779
17                                                    Facsimile: (415) 737-1363
                                                      E-mail: cyu@plylaw.com
18
                                                      Attorneys for Plaintiffs and Counter-Defendants
19                                                    PARKRIDGE LIMITED and MABEL MAK
20
21   DATED: April 6, 2020                          BULLIVANT HOUSER BAILEY PC
22

23                                                 By /s/ Matthew A. Trejo
                                                      Keith Gillette
24                                                    Matthew A. Trejo
25                                                    Attorneys for Defendant and Counter-Plaintiff
                                                      INDYZEN, INC. and Defendant PRAVEEN NARRA
26                                                    KUMAR
27

28
                                                        1                           Case No. 4:16-cv-07387-JSW
     SECOND STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ AND COUNTER-CLAIMANT’S NOTICE
                              OF MOTION AND MOTION FOR ATTORNEY’S FEES
           Case 4:16-cv-07387-JSW Document 110 Filed 04/06/20 Page 3 of 3



 1

 2

 3                                      CERTIFICATE OF SERVICE

 4          The undersigned certifies that, on April 3, 2020, he cause this document to be electronically
 5   filed with the Clerk of Court using the CM/ECF system, which will send notification of filing to counsel
 6
     of record for each party.
 7

 8
     Dated: April 6, 2020                         CALLAGY LAW, P.C.
 9

10
                                                    By:
11                                                         MICHAEL J. SMIKUN
12
                                                    CONSTANCE J. YU (SBN 182704)
13                                                  PUTTERMAN | YU LLP
                                                    345 California Street, Suite 1160
14                                                  San Francisco, CA 94104-2626
15                                                  Telephone: (415) 839-8779
                                                    Facsimile: (415) 737-1363
16                                                  E-mail: cyu@plylaw.com

17                                                  Attorneys for Plaintiffs and Counter-Defendants
                                                    PARKRIDGE LIMITED and MABEL MAK
18

19

20
21

22

23

24

25

26
27

28
                                                       2                           Case No. 4:16-cv-07387-JSW
     SECOND STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANTS’ AND COUNTER-CLAIMANT’S NOTICE
                              OF MOTION AND MOTION FOR ATTORNEY’S FEES
